Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE DECEMBER 5, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION SCHEDULES CONFERENCE CALL TO DISCUSS UPDATED FINANCIAL AND OPERATIONAL PLANS THROUGH 2010 OKLAHOMA CITY, OK, DECEMBER 5, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced plans to hold a conference call to discuss updated financial and operational plans through 2010 that will include a reduced capital expenditure budget and details of Chesapeake’s plans for building substantial cash resources over the next two years. The conference call is scheduled for Monday morning, December 8, 2008, at 9:00 a.m.
